DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-4, 6-9, 11-13, 16-18, and 20-24 are pending in the case. Claims 1 and 13 are independent claims. Claims 5, 10, 14, 15, and 19 have been canceled. Claims 23 and 24 are new claims.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority in this National Stage application under application PCT/US2017/064693 filed 12/05/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1, 2, 6, 11-13, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Grabar et al. (US 2016/0018238 A1).

Regarding claim 1, Grabar teaches a computer-implemented method for providing turn-specific navigation guidance to a user of a mobile computing device (FIG. 5 and [0046]: computing device may be a mobile device), the method comprising:
presenting, within a viewport provided by a graphical user interface of the mobile computing device, a digital map depicting a route from a starting point to a destination, the digital map including, for each of one or more turns along the route, a turn graphic situated at an area of the digital map that depicts a portion of the route corresponding to the turn ([0021], FIG. 2B and [0028-0029]: a viewport/map canvas 208 is provided by a GUI/map interface 206. A digital map depicting a travel route 210 from a starting point/home location 212 to a destination/ice cream location 214. The digital map includes inspection markers which may correspond to turn graphics, as supported in [0024], wherein each turn graphic is situated at an area of the digital map that depicts a portion of the route corresponding to the turn; FIGS. 2C-D and [0030-0031]: for example, a turn graphic/inspection marker 222 is situated at an area of the digital map that depicts a turn along the route), wherein each of the turn graphics indicates a direction of the turn corresponding to the turn graphic 
detecting a user selection, made via the graphical user interface, of the turn graphic corresponding to a first turn of the one or more turns ([0024], FIG. 2C, and [0030]: a user selects the turn graphic/inspection marker 222 corresponding to a first turn of the one or more turns.); and
in response to detecting the user selection of the turn graphic corresponding to the first turn, presenting, via the graphical user interface, a detail view of the first turn, the detail view of the first turn including a zoomed-in portion of the digital map, and the zoomed-in portion including a graphic representation of the first turn ([0024], FIG. 2D, and [0031]: in response to selection of turn graphic/inspection marker 222, a detail view of the first turn is presented, including a zoomed-in portion of the digital map and a graphic representation/travel instruction 246 of the first turn).

Regarding claim 2, Grabar further teaches the method of claim 1, the method further comprising:
prior to presenting the detail view of the first turn, retrieving data representing the detail view of the first turn from a remote database (second half of [0019]: “the mapping component may be hosted on a remote server configured to provide route inspection portals to the client device, and thus may mitigate client side memory and/or processer from a remote source, such as a mapping service, for storage on a client device hosting the map interface”; [0028]: mapping component 202, which may be hosted on a remote server, allows for retrieval of data representing the detail view of the first turn, the retrieval of which would be required prior to presenting the detail view of the first turn).

Regarding claim 6, Grabar further teaches the method of claim 1, the method further comprising:
determining that a navigation request specifying the destination is associated with a first travel mode ([0020]: a navigation request for “driving directions” specifying the destination is associated with driving/a first travel mode),
wherein the one or more turn graphics are included in the digital map in response to determining that the navigation request is associated with the first travel mode ([0021], FIG. 2B and [0028-0029]: the one or more turn graphics are included in the digital map in response to determining the navigation request for “driving directions” is associated with driving/the first travel mode).

Regarding claim 11, Grabar further teaches the method of claim 1, the method further comprising, prior to presenting the digital map:
transmitting a navigation request from the mobile communication device to a remote server, the navigation request specifying a starting point and a destination (FIG. 1, [0019-0021], and [0028]: a navigation request by the user is transmitted from the mobile communication device to a remote server, since the remote server hosts the 
in response to the navigation request, receiving data representing at least some of the digital map from the remote server (FIG. 1, [0019], [0021], and [0028]: data representing at least some of the digital map is received from the remote server via mapping component 202).

Regarding claim 12, Grabar further teaches the method of claim 11, the method further comprising:
prior to transmitting the navigation request, generating the navigation request based on a user indication of the starting point and the destination ([0020]: “In an example, a user may request driving directions from a home location to a movie theatre location.” Such a request would generate the navigation request, which must be generated prior to being transmitted).

Regarding claims 13, 16, and 20, the claims recite one or more servers (“remote server” of second half of [0019], [0021], and [0028]) configured to perform operations with corresponding limitations to the method of claims 1, 2, and 6, respectively, and are therefore rejected on the same premises.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabar et al. (US 2016/0018238 A1), in view of McGavran et al. (US 2014/0365122 A1).

Regarding claim 9, Grabar teaches the method of claim 1. Grabar does not explicitly teach wherein the digital map further includes a graphic indicating the travel mode.
McGravan teaches wherein the digital map further includes a graphic indicating the travel mode ([0039-0040] and FIG. 1: a graphic that indicates the travel mode may be the map view, itself. For example, if the map view/graphic is presented in 3D, then the graphic indicates that the travel mode is in the driving mode, whereas fi the map view/graphic is presented in 2D, then the graphic indicates that the travel mode is in the pedestrian mode.; FIG. 1 and [0047], FIG. 9 and [0133]: alternatively, the graphic may be the puck presented in the digital map. Note that puck 135 depicting a pedestrian indicates the pedestrian mode while puck 935 depicting a triangle indicates the driving mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grabar to incorporate the teachings of McGavran and have wherein the digital map further include a graphic indicating the 

Regarding claim 23, Grabar teaches the method of claim 1. Grabar does not explicitly teach after presenting the detail view of the first turn, and in response to detecting a finger swipe by the user, presenting, via the graphical user interface, a detail view of a second turn that immediately follows or immediately precedes the first turn, the detail view of the second turn including another zoomed-in portion of the digital map, with the other zoomed-in portion including a graphic representation of the second turn.
McGavran teaches after presenting the detail view of the first turn, and in response to detecting a finger swipe by the user, presenting, via the graphical user interface, a detail view of a second turn that immediately follows or immediately precedes the first turn, the detail view of the second turn including another zoomed-in portion of the digital map, with the other zoomed-in portion including a graphic representation of the second turn (FIG. 1, [0043-0044], and [0047-0058]: after presenting a detail view of the first turn as seen in first stage 105, a user performs a finger swipe as seen sequentially in second stage 110 and third stage 115. In response to this swipe, a detail view of a second turn immediately following the first turn is presented via the GUI as seen in fourth stage 120, which includes another zoomed-in portion of the digital map including a graphic representation of the second turn. In this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grabar to incorporate the teachings of McGavran and include, after presenting the detail view of the first turn, and in response to detecting a finger swipe by the user, presenting, via the graphical user interface, a detail view of a second turn that immediately follows or immediately precedes the first turn, the detail view of the second turn including another zoomed-in portion of the digital map, with the other zoomed-in portion including a graphic representation of the second turn. Doing so would allow the user to quickly access a detailed view of the next turn in sequence so that the user is given a preview of upcoming turn(s) and would be more prepared to take the proper directions to efficiently reach their destination. Allowing the user to conveniently view a subsequent turn in advance would reduce the likelihood that the user is unprepared for upcoming directions, misses a turn, and deviate from the route, prolonging the trip. A user prepared for turning also diminishes the risk of the user abruptly veering in an effort to make a suggested turn in time.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabar et al. (US 2016/0018238 A1), in view of Piippo et al. (US 9619138 B2).

Regarding claim 3, Grabar teaches the method of claim 1. Although Grabar teaches detecting a user selection of the turn graphic corresponding to the first turn a finger tap by the user.
Piipo teaches a user selection of the graphic being a finger tap by the user (FIGS. 4G-J, Col. 13, line 63 to Col. 14, line 10: a user taps in FIG. 4G a vantage point selector indicator 429 which allows a detailed view corresponding to the tapped location to appear as seen in FIG. 4H).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grabar to incorporate the teachings of Piippo and receiving the touch sensor input, displaying a touch point impression on an area of the at least one virtual display plane, the area of the at least one virtual display plane corresponding to an area of the touch sensor being touched. Doing so would allow the user to perform a simple touch gesture to quickly access a detail view of a key location, such as one corresponding to a turn along a route. This would obviate the need for alternative, complex touch gestures that would be less efficient to open a detail view.

Regarding claim 17, the claim recites one or more servers configured to perform operations with corresponding limitations to the method of claim 3 and is therefore rejected on the same premise.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabar et al. (US 2016/0018238 A1), in view of Tanaka et al. (US 2019/0086223 A1).

Regarding claim 4, Grabar teaches the method of claim 1. Grabar does not explicitly teach wherein presenting the detail view of the first turn further includes presenting a predicted travel time from the first turn to the destination.
Tanaka teaches presenting a predicted travel time from the first key location to the destination (FIGS. 7-8 and [0141-0146]: for example, a user is able to see a predicted travel time from a first location, like a location denoted by store B, to the destination. While the whole trip is shown to take one hour and twenty minutes, the predicted travel time from the first location to the destination is only thirty minutes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified presentation of the detail view of the first turn as disclosed in Grabar to incorporate the teachings of Tanaka and include presenting a predicted travel time from the first turn to the destination. Doing so would allow the user to more easily understand how much time it would take after each key location to get to the destination even before reaching a key location. In this way, the user may accurately gauge the remaining length of the trip at each key location and plan accordingly to avoid exhaustion from, for example, needlessly stopping at a location by underestimating what would be the remaining length of the trip.

Regarding claim 18, the claim recites one or more servers configured to perform operations with corresponding limitations to the method of claim 4 and is therefore rejected on the same premise.

Claims 7, 8, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabar et al. (US 2016/0018238 A1), in view of Harish et al. (US 2018/0061150 A1).

Regarding claim 7, Grabar teaches the method of claim 6. Although Grabar teaches wherein the first travel mode is a travel mode specific to a mode of transportation ([0020]), Grabar does not explicitly teach wherein the first travel mode is a travel mode specific to a particular vehicle type.
Harish teaches wherein the first travel mode is a travel mode specific to a particular vehicle type ([0008], second half of [0023], [0038], [0062], and [0115]: a first travel mode is specific to a particular vehicle type. For example, the first travel mode may be specific to a motorcycle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grabar to incorporate the teachings of Harish and have wherein the first travel mode be a travel mode specific to a particular vehicle type. Doing so would ensure that a particular vehicle type is aligned with the appropriate travel route corresponding to that vehicle type since travel routes may vary depending on the vehicle type. For example, if the vehicle is a motorcycle, then such a vehicle type cannot access paths on tracks for trains or waterways for boats.

Regarding claim 8, Grabar in view of Harish teaches the method of claim 7. Harish further teaches wherein the first travel mode is a travel mode specific to motorized two-wheel vehicles ([0008], second half of [0023], [0038], [0062], [0115]: a first travel mode is specific to a particular vehicle type. For example, the first travel mode may be specific to a motorcycle/motorized two-wheel vehicle.).

Regarding claims 21 and 22, the claims recite one or more servers configured to perform operations with corresponding limitations to the method of claims 7 and 8, respectively, and are therefore rejected on the same premises.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabar et al. (US 2016/0018238 A1), in view of Harish et al. (US 2018/0061150 A1), and in view of McGavran et al. (US 2014/0365122 A1).

Regarding claim 24, Grabar in view of Harish teaches the one or more servers of claim 21. Grabar in view of Harish does not explicitly teach after presenting the detail view of the first turn, and in response to detecting a finger swipe by the user, presenting, via the graphical user interface, a detail view of a second turn that immediately follows or immediately precedes the first turn, the detail view of the second turn including another zoomed-in portion of the digital map, with the other zoomed-in portion including a graphic representation of the second turn.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grabar in view of Harish to incorporate the teachings of McGavran and include, after presenting the detail view of the first turn, and in response to detecting a finger swipe by the user, presenting, via the graphical user interface, a detail view of a second turn that immediately follows or immediately precedes the first turn, the detail view of the second turn including another zoomed-in portion of the digital map, with the other zoomed-in portion including a graphic representation of the second turn. Doing so would allow the user to quickly access a detailed view of the next turn in sequence so that the user is given a preview of upcoming turn(s) and would be more prepared to take the proper directions to .

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive.

In Remarks, Applicant argues:

Regarding amended claim 1, Pylappan depicts the graphical turn indicators as arrows that do not stand out as user-selectable elements, but rather are rendered as integral parts of the route 320 itself. Thus, it would not have been obvious for one of ordinary skill in the art to combine Grabar, McGavran, and Pylappan so as to arrive at the invention of amended claim 1.

Examiner respectfully disagrees.

	The argument against point (a) is considered moot because, while Applicant has incorporated some related features of previous claim 10 into amended claim 1 and argued against the rejection provided for previous claim 10, the amendment of the not the same scope as what was previously claimed in previous claim 10. Pylappan is not relied upon for this newly added limitation of claim 1. Furthermore, Applicant has removed certain limitations in amended claim 1 which further changes the scope. As a result, amended claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Grabar. Examiner directs Applicant to review the updated mapping provided in this Office Action. Notably, addition of “wherein each of the turn graphics indicates a direction of the turn corresponding to the turn graphic” does not require each of the turn graphics depicting “an arrow corresponding to a direction of the turn” as recited in previous claim 10. In Grabar, each of the turn graphics indicates a direction of the turn corresponding to the turn graphic as evident by user selection of a turn graphic for indication of a direction of the turn ([0024], FIGS. 2C-D, and [0030-0031]). Therefore, independent claim 1, and similarly independent claim 13, are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Grabar. The remaining dependent claims are rejected with the appropriate combination of references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171